Citation Nr: 1414196	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-43 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.  

2.  Entitlement to service connection for residuals of a low back injury, to include symptoms of pain running up and down the arms, shoulders, legs, with loss of strength, chronic pain, disc herniation, osteopenia, and osteoarthritis.  

3.  Entitlement to service connection for a cervical spine disorder, to include symptoms of neck pain from head to feet, numbness all over the body, osteopenia, osteoarthritis, spurs on the vertebra, and chronic pain.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a disorder manifested by dizziness, nausea, vomiting, and inability to maintain balance.  

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus, manifested by hissing and buzzing.  

8.  Entitlement to service connection for a psychiatric disorder classified as anxiety and depression and to include posttraumatic stress disorder (PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  His military occupational specialty (MOS) was "FA Basic."  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held in August 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Relevant to the Veteran's claims for service connection, it is noted that post service treatment records (private and VA) show report of, treatment for, or diagnoses of disorders of the knee, lumbar and cervical spine, headaches, bilateral hearing loss and tinnitus, as well as anxiety and depression.  Moreover, it is noted that post service records also include report of symptoms such as dizziness, nausea, vomiting, and loss of appetite, although no actual chronic disorder associated with such has been reported.  On multiple occasions such symptoms were noted to be associated with his anxiety/depression.  

It is the Veteran's contention that service connection is warranted for each of the disorders on appeal as they resulted from active service.  Primarily, he asserts that he was treated for these disorder during military duty.  In statements of record, he has asserted that his orthopedic disorders (knee, low back and neck) resulted from injuries sustained in his many parachute jumps.  He believes his headaches also resulted from dragging his head on the ground when landing.  His hearing loss and tinnitus resulted from inservice noise exposure.  He has testified that his symptoms of nausea, vomiting, dizziness, and balance problems are also related to this noise exposure.  As for inservice stressors resulting in his current psychiatric disorder, he testified as to witnessing other GIs landing in trees and bleeding from parts of their bodies upon parachute jumping.  

It is noted that the only service treatment record (STR) that is available for review is the Veteran's entrance examination report.  Pursuant to the Veteran's initial claims for service connection benefits, VA issued a May 2007 memorandum of a Formal Finding of Unavailability of the Veteran's STRs.  The memorandum noted that the following efforts to obtain missing records were attempted: (1) request for STRs through the Personnel Information Exchange System (PIES) to the National Personnel Records Center (NPRC); (2) response received on March 3, 1996, from NPRC that they had conducted an extensive and thorough search of the records but were unable to locate the records identified in the request.  On the basis of the request presented to NPRC, it had been concluded that the records either did not exist or that NPRC did not have them.  Further efforts to locate them would be futile; (3) an alternative letter was sent on July 5, 2006: (4) the Veteran submitted several letters wherein he stated that he turned in his complete STRs to an interviewer at Fort Sam Houston, Texas, in 1971.  

When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes service treatment records.  38 C.F.R. §3.159(c)(2) (2013).  VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Such cases would include when a Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

In accordance with 38 C.F.R. § 3.159(c)(2) (2013), the RO should request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the daily journals, operational reports, morning reports or casualty records from the Veteran's period of service.  

VA is also obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the service connection issues on appeal, the Veteran has not been afforded appropriate VA examinations.  Initially, the Board notes that where service treatment records are missing, the absence of medical corroboration may not be equated as 'negative' evidence.  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) and Earle v. Brown, 6 Vet. App. 558, 561 (1994).  In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) it was held that "where the service medical records are presumed destroyed; in such a case, the [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened."  See also Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)).  The Board also has a heightened duty to assist such a veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Finally, the Board notes that the record contains private and/or medical records dated from 1971 to 2010.  While there are no specific indications that additional treatment records have been generated, while on remand, the Veteran should be given an opportunity to identify any medical provider who has treated him for any of the claimed disorders on appeal.  Thereafter, any identified records, to include outstanding VA treatment records, should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for a left knee disorder, disorders of the lumbar or cervical spine, headaches, hearing loss and tinnitus, and a psychiatric disorder, as well as for dizziness, nausea, vomiting, and balance problems.  After securing any necessary authorization from him, obtain all identified treatment records.  It is noted that the most recent VA treatment records show that he was seen at the San Antonio, Texas, medical facility in 2010.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (2013) and 38 C.F.R. § 3.159(e) (2013).  

2.  The RO/AMC should also request that the JSRRC perform additional development, to include a review of the appropriate daily journals, operational reports, morning reports and casualty records for the claimed in-service injuries.  Clarification may be sought from the Veteran as to approximate dates and locations of medical treatment  The RO/AMC is further instructed to ask the requested repository to provide it with written responses if the requested records do not exist or the repository does not have them.  

3.  Following completion of the above, schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his claimed left knee, lumbar spine, and cervical spine disorders.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  

The examiner should identify all disorders of the left knee, lumbar spine, and cervical spine found to be present.  The examiner's attention is directed to the Veteran's assertions that current left knee problems, as well as his lumbar and cervical spine disorders, resulted from inservice parachute jumps.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed joint disorders.  

The examiner is requested to answer the question of whether it is at least as likely as not (50 percent or higher degree of probability) that any left knee, lumbar spine, or cervical spine disorders, had their onset during or are in any way related to the Veteran's military service, to include whether any such disorders are consistent with his reported inservice injuries from parachute jumping.  The examiner should specifically address whether there was continuity of left knee, lumbar spine, or cervical spine symptoms in the years after service, and if not, whether such affects his or her opinion as to whether any current orthopedic disorders are related to active service.  

4.  The Veteran should also be scheduled for an appropriate VA examination to determine the current nature and etiology of his claimed headaches.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  

The examiner should indicate whether the Veteran currently has chronic headaches.  Thereafter, he or she should provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that chronic headaches, if shown, are related to his military service, to include whether headaches are consistent with dragging of the head on the ground when parachute landing.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed headaches.  The examiner should specifically address whether there was continuity of headaches in the years after service, and if not, whether such affects his/her opinion as to the etiology of chronic headaches, if currently diagnosed.  

5.  The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  

The examiner should indicate whether any hearing loss and/or tinnitus is present and, if so, whether it is at least as likely as not (50 percent or higher degree of probability) related to his military service, to include his in-service noise exposure.  It is also requested that the examiner address whether the Veteran has associated dizziness, nausea, vomiting, or balance problems as a separate disorder(s) or as symptoms associated with his complaints of hearing loss and tinnitus.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, as well as dizziness, nausea, vomiting, and balance problems, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

6.  The Veteran should also be scheduled for an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated evaluations, studies, and tests should be performed.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If a diagnosis of PTSD is made, the VA examiner should specifically state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity or whether PTSD is at least as likely as not (50 percent or higher degree of probability) otherwise related to military service.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any such disorder is related to the Veteran's military service.  


In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

